Case: 1:18-Cr-OO708-CAB Doc #: 5 Filed: 12/07/18 1 of 4. Page|D #: 18

:\() 19‘)»\ (Re\'. |'.’FlIJ'OHND SH'F} Order Sctting Conditions of R\:|easc Page 1 ot` 4 I’ages

 

UNlTED STATES DISTRJCT COURT

t`or the

F|LED
DEC -? 2018

CLEHK. U.S. D|S |H|C`[` COL|F{T
NOHTHEFIN D|STFHCT OF OHlO
CLEVELAND

Case NO. ‘l 218-CF-OO7OB

Northern District of` Ohio

United States of` Arnerica
v.

Kenneth Tyson

 

~._r\._r\_¢\~._#\-\.r

ar»,a»,.‘d.'mi
ORl}ER SETTING CONDITIONS ()F RELEASE

l'i` lS ORDERED that the dct`endant`s release is subject to these conditions:

(l) The defendant must not violate federal, state. or local law while on release.

(2) The defendant must cooperate in the collection ot`a DNA sample if`it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required nnd. it`convicted_. must surrender as directed to serve a sentence that
the court may imposc.

The defendant must appear at:

Phi<.;t'

011

 

 

._U;c and Ti`me
lt` blank, defendant will be notified of next appearance

(5} The defendant must sign an Appearance Bond. if ordered.

Case: 1:18-Cr-OO708-CAB Doc #: 5 Filed: 12/07/18 2 of 4. Page|D #: 19

.»\O |99B (Rcv. l21'11!Ol-[ND5H?) Additional Conditions ot`i{elcasc l-’agc 2 o|` 4 l’agcs
ADDITIONAL CONDITIONS OF RELEASE

lT IS FURTIIER ORDERl-ll) that the dcfendant`s release is subject to the conditions marked bclow:

( [:]) (6) '[lte defendant is placed in the custody oi`:
l’crson or organization
r\ddrcss (only 1_',f above is on organi:nnonl ._
City and state 'l`el. No. _ __
wlto agrees to {rt) supervise the dcfcndant. tb) nsc every effort to assure thc dcli:ndant`s appearance at all court proceedings and_(dl notifyl thc court
immediately iftite defendant violates a condition of release or is no longer in the cttstodian`s custody.

 

 

 

Signed: __
_ v [`cirs.todt`rm v Dal't’
l El] {7} 'l`lte defendant ntust:
(l:l l {a] submit to supervision by and report for supervision to llte _ .
telephone number no later titan n

 

(EI l (b} continue or actively seek employment and shall comply with the Northcm District ot Oltio Delendtittthffender [:`ntp|oyntent Policv
which ma_v include participation in tntining. education counsc|iug. ttndfor dailyjob search as directed by the pretrial services and
probation o!`l`tccr. lfnot in compliance with the condition ofsupcrvision requiring full-time employment ata lawful occupation. the
defendant maybe directed to perform up to 20 hours ofcommurtity service per week until employcd. as approved or directed by tltc
pretrial services and probation officer.

( l:l ) (c) continue or start an education progrant.

{E ) [d) surrender atty passport to: __C fec-14 pf C gup+ Of| |':_Z° '7 - fy

{ } (c) not obtain a passport or other international travel tlocument.

E] {f) abide by the following restrictions on travel restricted to the Northcrn Distriet of
Ohio and!or

 

 

(H'] (g} avoid all contnet, directly or irtdircctly. with any person who is or may be a victim or witness in the investigation or p_ros_deut'ion.
including:

MLG/‘~ Wl’ two FL t;wnhl"~”‘"‘ ‘SZW-»d E>a~»/¢-

{l:l ) [lt} Undcrgo a psychiatric.f'menta| health evaluation an tr counseling as dir&tcd by l’rcltlial Serviccs. lake all medication :1s prescribed

 

[l:i) (i) return to custody each at n _ _' o’elock after being released itt _ o`t:lock for cntployntcnt, scltoolittg_.
or tlte following purposes:

 

 

 

 

t` m ] Li} maintain residence at a halfway tunis-c or community corrections ccnter. as_tht:_[)_retria| services office or supervising otl`tccr considers
nccessary.

{N) [k} ttot possess n tirearut, destructive dcvice, or other \\capon.

([:l) (l) not use alcohol { |:I ) at all { l:l )excessivc|y.

(U } {m) not usc or unlawfully possess a narcotic drug or other controlled substances dctincd itt 2l U.S.C. § 802. unless prescribed by a licensed
medical practitioncr.

(|:I ) [n) submit to testing for a prohibited substance if required by thc pretrial services oflice or supervising otl`lcer. Tcsting may be used with
random frequency and may include urine testing, t|te wearing ol`a sweat patch. a remote alcohol testing systctn, andl'or any form of
prohibited substatth screening or tcsting.

(U ) (o} l‘articipatc in a program ofinpaticnt or outpatient substance abuse therapy and counseling if deemed advisable by tlte pretrial services
o|`|`tcc or supervising olliccr. Rct`rain from obstructing or attempting to obstruct or tampcr. in any fashion. with tltc cl`i'tcicnc_v and
accuracy o|`any prohibited substance testing which is required as a condition ot`re|ease.

{I:l ] (p) report as soon as possiblc, to the pretrial services otl'tce or supervising officer, every contact with lnw enforcement personncl. including
arrests, questionittg, or traffic slops.

{|:I ] (q) avoid all contact, directly or indirectly, with codc|`cndants.

t|:|) o)

 

 

 

 

A019911Addiiio(r`¢§l%%héli`rléirsc&f‘i@l;§l§e§di@b Bii§)#f 5 F"€df 12/07/13 3Ol4- Pa€§dps%`f€@

Uparticipate in one of the following location restriction programs and comply with its requirements as directed.

|:l Participate in the Curfew component of the location monitoring program and abide by all requirements of the program which will include:
Elbocation monitoring technology at the discretion of the olTicer
l:lRadio Frequcncy (RF) Monitoring
Dl’assive GPS Monitoring
l:lActive GPS Monitoring (to include hybrid GPS)

You shall pay the cost of the program based upon your ability to pay ns determined by the pretrial services office or supervising officer.
Curfew: thc defendant is restricted to their residence every day from to, or as directed by Prctrial Serviccs.

 

Ul’nrticiptite in the llome Detention component of the location monitoring program and abide by all Requirements of the program which
will includes

ClLocation monitoring technology at the discretion of the officer

ClRadio Frequency (RF) Monitoring

Cli’assive GPS Monitoring

UActive GPS Monitoring (to include hybrid GPS)

You shall pay the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising otficer.
flame Qg_teggjog; The defendant is restricted to their residence at all times except for cmployment; education; religious scrvices; medica|.
substance nbusc, or mental health treatment; attorney visits; court appearances conn-ordered obligations; or other activities as pre-approved
by i’retrial Scrviccs.

l'_'ll’urticipate in the llome incarceration component of the location monitoring program and abide by all requirements of the program which
will include:

C]Location monitoring technology at the discretion of the officer

ClRadio Frequency (RF) Monitoring

l:ll’assive GPS Monitoring

ClActivc GPS Monitoring (to include hybrid Gi’S)

You shall pay the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising officer.
l[og]e lgearceration; The defendant is restricted to their residence at all times except for medical needs or treatment. religious services.
nttomcy visits, and court appearances prc-approved by Prctrial Services.

ClParticipate in Stand Alone Monitoring ¢ 'l`ne defendant shall bc monitored by the form of location monitoring indicated below which
shall be utilized for the purpose of verifying compliance with any court imposed condition of supervision.

ClLocation monitoring technology at the discretion of the ollicer

l:lRadio Frequency (RF) Monitoring

Di’assive GPS Monitoring

l:lActive GPS Monitoring (to include hybrid GPS)

You shall pay the costs of participation in the location monitoring program, based upon your ability to pay as directed by the pretrial
services and probation olficcr.

Elparticipatc in cognitive behavioral program as instructed by the pretrial services and probation oliicer.

Ul’rohibition on Access to Computcr/lntcrnet: The defendant is prohibited from nccessing any computcr, lntemct Scrvice Provider. bulletin board
system or any other public or private computer network or the service at any location * (including employment or cducation) without prior written
approval of the U.S. Pretrial Services and Probation Office or the Court. Any approval shall be subject to any conditions set by the U.S. Pretria| Scrvices
and l’robation Oll`icc or the Court with respect to that approval. Any computer found is subject to seizure and/or scarch. A search will not be conducted
prior to approval of the Court.

ClComputer/lnternct Acccss Permittcd: The defendant shall consent to the U.S. Pretrial Services and l’robation Otl`ice conducting periodic
unannounced examinations of his/her computer system(s), which may include retrieval and copying of all memory from hardware/software and/or
removal of such system(s) for the purpose of conducting a more thorough inspection and will consent to having installed on his/her computer(s). at
his/her expense, any hardware/software to monitor his/her computer use or prevent access to particular materials The defendant hereby consents to
periodic inspection of any such installed hardware/sohware to insure it is functioning properly. The defendant shall provide thc U.S. Pretrial Serviccs
and Probation Ollice with accurate information about his/her entire computer system (hardware/solt\\are); all passwords used by him/hcr; and his/her
lntcmet Service Provider(s); and will abide by all rules of the Computcr Resiriction and Monitoring Program.

DlSTRlBU'l`|ON: COURT DEFENDANT l’RE`l'RlAl.SlZRVlCE U.S.A’l"l`ORNEY U.S. MARSi'l/\l.

nurses additié§§t$t§inhid§r§£rqt@ia§§é@¢it@) BPP?F¢ 5 F"€df 12/07/13 4Ol4- Pa§§§@aiét£l

UComputer!Inlcrnct Restrietions: 'l`he defendant is prohibited from accessing any ott-line computer service at anyl location (including employment
or cdueation] without prior written approval ot`t|ic U.S. l’retrial Services and l'robation OL`iicc or the Court. This includes anyJ |nternct Servicc l’rovider.
bulletin board system or any other public or private computer nct\vork. r‘\n)J approval shall be subject to conditions set by the U.S. |’retrial Scrvices and
i’robation Offiee or the Court with respect to that approva|.

The defendant shall consent to the U.S. l’retria| Services and I’robation Oflice conducting periodic unannounced examinations o|` ltis)'her computer
system{s). which lna_v include retrieval and copying of all inet'nor')l from hard\\-'are)'soflware andt‘or removal of such s_vstcrn[s] for the purpose u|`
conducting a more thorough inspection and will consent to having installed on his)‘her co:nputer(s). at the defendant's c.\'pense. any hardwaretsotlwarc
to monitor hisfhcr computer use or prevent access to particular inaterials. The defendant hereb_v consents to periodic inspection of any such installed
hardwarefso!`t\mrc to insure it is functioning properlyA

The defendant shall provide the U.S. Prctria| Serviccs and [’robation Oflice with accurate information about the dcfendant's entire computer s_vslcm
(hard\varctsotiware): all pass\\ords used b_\' himr‘l'.cr: and the defendant’s lnternet Service Provider(s}; and will abide by all rules of the Computcr
Restriction and Monitoring i‘rogram.

flan Corttact with t\linors: `l`hc defendant shall not associate or have verbal. \\ritten. telephonc. or electronic communication with any person under
the age of 18 except in the presence ofthe parent or legal guardian ofsaid minor. `I`his provision does not encompass persons under the age ol` iH. such
as waiters. cashiers. ticket vendors, etc.. with whom the defendant must deal in order to obtain ordinar}l and usual commercial services.

The defendant shall not frequent or loiter within 1000 feet o|`schoolyards. playgrounds. theme parks. arcades. swimming pools. skating rinks. toyl stores
and other places where persons under thc age of 18 play. eongrcgate. or gather, without the prior express written approval ofthe U.S. l’rctria| Scrviccs
and I’robotion Uifice.

The defendant shall not seek. obtain or maintain any ernploylnent. volunteer work_, church or recreational activities involving minors (pcrsons under
the age of | 8] in any way without the prior express written approval ofthe U,S. l‘retria| Services and Probation ()l`flce.

'l`() 'I`IIF. I)}‘:IFENDANT:
Y(}ll ARI". .»\I)VlSl§l) ()l" `l`lll§ I"OLLO\\'L '{} [‘{§t '.-\LT[ES AND Sr\NCTl()i 'S:

Violating any ofthe foregoing conditions ofrelcase mayl result in the immediate issuance ot`a warrant for your arrest. a revocation ot`your
releasc. an order ofdctcntion. a forfeiture o|`nny bond. and a prosecution for contempt ofcourt and could result in imprisonment. rt tine, or both.

.»\(ll\'N{)Wl.l§I)GM ENT OF DEFENDA N'l`

[ acknowledge that l aln thc defendant in this ease and that [ ain aware ofthe conditions ofre|ease. l promise to obey all conditions o|`rclease.
to appear as directctl, and sun‘ender to serve any sentence imposed l am aw e the penalties and sanctions set forth nhove.

/¢\,-

l]e!`endant`s Signat£e

alwng age UE\C

City and State: `l`c]ephone:

l)irections to llniled States Marsha[

|Pl`he defendant is ORl)liRlil) released atler processing

UThc United States Marshal is ORI)EREI) to keep the defendant in custody until notified by the clerk orjudge that the

defendant has posted bond auditor complied with all other conditions t`or release, If` still in custody, the defendant must bc produced bet`orc the
appropriate judge at the time and place specified

mm /;1. '7. /€ g ,T AM

.ludielal Oft'lcer‘s Signatu"r‘é' U k/'
Wi||iam H. Baughman. .Jr.. United States Magistrate Judge

l’rinted name and title

 

DlS'l`RlBU'l`lON: C()UR`[` I)[.-ll"liNDAN'l` l’RF,`l`RlA[..SERV]CE U.S.A'l"l`ORN|iY U.S. MARSil/\l.

